Citation Nr: 0735810	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA Loan Guaranty eligibility.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The appellant had active service from July 1968 to March 
1973.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arose following the appellant's application for 
VA Loan Guaranty benefits.  

Eligibility for VA housing loan benefits requires that the 
applicant be a veteran or that the application be based on 
the service of a veteran.  38 U.S.C.A. § 3701(b) (West 2002).  
A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  Accordingly, the threshold 
issue in this case involves a determination as to whether the 
appellant is a veteran for VA purposes.  

In September 2002, VA's Eligibility Center in Winston-Salem, 
North Carolina, requested a determination by the RO as to 
whether the appellant's discharge was a bar to VA home loan 
benefits.  The inquiry included a copy of a Certification of 
Military Service, dated in November 1975.  That document is 
normally issued by the NPRC and is not valid without an 
official seal; the copy that was forwarded by the Eligibility 
Center does not indicate that the original document bore an 
official seal or other attestation of authenticity.  
Nevertheless, that Certificate states that the appellant's 
service was terminated by a discharge under other than 
honorable conditions.  

Also of record is a printout of a VA Beneficiary 
Identification and Records Locator Subsystem (BIRLS) screen, 
with information entered by the service department, 
indicating that the appellant entered onto active duty in 
July 1968 and was separated in March 1973.  The screen also 
shows that he received an "other than honorable" (OTH) 
discharge and that he had 989 "non-pay" days.  The reason 
for his separation or for the "non-pay" days was not given.  

Several attempts to obtain official records pertaining to the 
appellant's service have been unsuccessful.  Responses from 
the National Personnel Records Center (NPRC) state that that 
facility had concluded that the requested records either do 
not exist, that NPRC does not have them, or that further 
efforts to locate them at NPRC would be futile.  The RO also 
requested from the NPRC the facts and circumstances 
surrounding the appellant's OTH discharge.  But no 
information or documents concerning the appellant could be 
furnished.  

In September 2003, the RO wrote the appellant requesting 
information and evidence regarding the events that led to his 
discharge and asking him why he thought his discharge was 
honorable.  The letter also advised him of his right to have 
a hearing.  The appellant did not respond.  

In December 2004, a letter dated in March 2003 was received 
from the veteran's representative at that time, indicating 
that that organization had requested from the NPRC a copy of 
the appellant's DD Form 214.  The letter states that the 
DD Form 214 was received and was sent to the appellant.  The 
representative also indicated that the appellant's records 
were lost in a fire at the NPRC - information not provided 
to VA by the NPRC.  The representative's letter was 
accompanied by an undated Installation Clearance Record (DA 
Form 137) for the appellant, and two additional 
Certifications of Military Service, dated in 2002 and 2003, 
that stated that his service was terminated "Under Honorable 
Conditions."  Just like the Certification sent by the 
Eligibility Center, neither of the recent certifications 
bears an official seal or other attestation of authenticity 
either.  On the appellant's substantive appeal (VA Form 9), 
he wrote that the discharge certificates that were received 
by his representative carried a seal.  

Nevertheless, the RO issued an Administrative Decision in 
April 2004 and a statement of the case in July 2005 that 
determined that the appellant's period of service was under 
dishonorable conditions for VA purposes, citing 38 C.F.R. 
§ 3.12(c)(6), which states that a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days is a bar to payment of VA benefits.  

First, the Board observes that the information currently 
available states only that the appellant's period of service 
contained 989 days in non-pay status.  The available evidence 
does not specifically indicate that any of those "non-pay" 
days constituted AWOL status, neither does it show that any 
of that time included 180 continuous days of being AWOL, as 
set forth in § 3.12(c)(6).  

Moreover, the record contains confusing information regarding 
the character of 
the appellant's discharge, i.e., the Certifications of 
Discharge dated in 1975, 2002, and 2003.  While none of those 
Certification is "official," because none of the copies 
bears a seal, the veteran has indicated that the copies his 
representative obtained from the NPRC do contain a seal (the 
original, "official" copies are not of record).  On the 
other hand, the NPRC has advised the RO that no records or 
other evidence concerning the appellant is available.  
However, if any of the Certifications - either the one 
provided by the Eligibility Center or either or both of those 
furnished by the appellant - is genuine, then the NPRC 
should be able to furnish official copies to VA.  Further, if 
all of the Certifications are valid, then it would appear 
that the appellant's discharge was upgraded at some point 
after 1975 by the Army Board of Correction of Military 
Records, which should be able to provide copies of the 
records of its proceedings in that regard.  

Therefore, especially if the appellant's service records were 
lost in the NPRC fire as noted by the representative in 2003, 
additional efforts are required to obtain additional 
evidence.  See 38 C.F.R. § 3.159(c)(2) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appellant's VA Loan 
Guaranty folder and associate it with the 
claims file.  

2.  Request official copies of all 
available Certifications of Discharge for 
the appellant from the NPRC, noting the 
other Certifications that have apparently 
been furnished.  If no official 
Certifications can be furnished by the 
NPRC, the RO should document that fact 
and the reasons therefor for the record.  

3.  Request copies of all records and 
proceedings of the Army Board of 
Correction of Military Records, or other 
appropriate agency, concerning the 
upgrade, if any, of the appellant's 
discharge from service.  

4.  Upon completion of the requested 
development, again consider the issue on 
appeal.  If action taken is not to the 
appellant's satisfaction, provide him and 
his representative, if any, with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



